Fowler, J.,
delivered the opinion of the Court.
It appears that one Hafer was the owner of a mill in Baltimore City, and that on the 23rd of October, 1885, he made a lease thereof in writing to Messrs. Miester & Romoser for a term of ten years, at an annual rent of $400 for the first five years and $600 per annum for the remainder of the tenancy, payable quarterly. This lease, however, was not recorded, but a copy of it is before us in the record. The tenants named continued to occupy the premises and to pay the rent stipulated to the first of August, 1891. Mr. Rogers as agent for the landlord, Hafer, assented at the time just named to the transfer of the lease by Miester & Romoser to the defendant, Emerick, as. tenant, and he paid the rent reserved in the lease up to and including the payment which fell due May 1st, 1893. Prior to this last payment of rent to Mr. Rogers, the property had been sold and conveyed to the plaintiff, the Union Stock Yard Company, subject, of course, to the lease, and he paid to it its proportion of such rent. The plaintiff further proved by one of the tenants named in the lease, Charles J. Miester, that both the machinery and the lease were sold and assigned to the defendant. He testified that the defendant wanted the lease as well as the machinery. There can therefore be no question that there was as matter of fact a lease of some kind sold and transferred to the defendant, and that he took possession under it and paid the rent up to a certain time. And there is quite as little doubt what was the nature and import of the lease.
During the course of the trial two exceptions were taken to the rulings of the learned Judge below—one to the admissibility in evidence of the lease; and the other to the ruling upon the prayers. The unrecorded lease was offered *485generally, and if admissible for any purpose under the pleadings it would have been error to reject it. Byers v. Horner, 47 Md. 23. It was conceded that the failure to record the lease made it invalid as a lease as to third parties, but still it was admissible in evidence for the purpose of showing the terms of the tenancy implied by law in the absence of a valid written lease. In the case of Kinsey v. Minnick, 43 Md. 112, it was said “ we have already said that the written lease of Sept. 22nd, 1869, was invalid for the reason stated (failure of the .husband to sign his wife’s lease), but Shipley and Kinsey having taken possession under it, occupied the premises as tenants liable for a monthly rent * * the law in such case implies a verbal agreement of similar import as to terms to that expressed in the writing.” The case just referred to shows with equal clearness that when the first tenants went out and the defendant took their place under the facts of this case he went in as tenant and is liable as such. The language used is as follows : “ When Shipley (one of the tenants) removed from the premises, and Haslup went into the occupancy with Kinsey (the other tenant), and the plaintiff recognized the appellants Kinsey and Haslup, as her tenants, by accepting rent from them, those facts were evidence of a surrender of his tenancy by Shipley, and the acceptance by the plaintiff of Haslup as tenant in his place as was decided in Lamar v. McNamee, 10 G. & J. 116.” But in addition to this there is direct evidence in the record of an assignment of the lease whatever may have been the nature of the holding, with the assent of the landlord’s agent, Mr. Rogers. No argument is necessary therefore under the authority of Kinsey v. Minnick to establish not only that the lease was properly admitted in evidence to show the terms of the holding, but that in the absence of any notice of any kind given by the tenant to the landlord to terminate the tenancy, the jury were properly instructed under all the facts in the case to find for the plaintiff. While the law regulating the rights of landlord and tenant has been shorn by modern legislation of some of the harsh techni*486calities and strictness impressed upon it by the ancient common law, it has not yet been so emasculated as to allow a tenant to escape the payment of rent, merely because he chooses to abandon the property without giving the landlord any notice whatever.
(Decided December 2nd, 1897).

Judgment affirmed.